       Case 5:19-cv-00087-SLP Document 1 Filed 01/31/19 Page 1 of 3



                 IN THE UNITED STATES DISTRICT COURT

              FOR THE WESTERN DISTRICT OF OKLAHOMA

ROBERT W. GREEN,                                 )
                                                 )
                            Plaintiff,           )
                                                 )
vs.                                              )      Case No. CIV-19-87-SLP
                                                 )
UNITED STATES OF AMERICA,                        )
                                                 )
                            Defendant.           )

                                    COMPLAINT

Plaintiff, for his Complaint against Defendant alleges and states:

A.     JURISDICTION

       1.     This is an action brought under the Federal Tort Claims Act (“FTCA”)

pursuant to 28 U.S.C. §§ 1346(b) and 2671, et seq. Plaintiff complied with all

administrative claim requirements prior to filing.

       2.     Plaintiff’s claim was denied in writing on August 9, 2018 by the

United States of America, ex rel. the United States Department of the Interior,

therefore this Complaint is timely filed.

       3.     Plaintiff Robert W. Green is a citizen of Comanche County,

Oklahoma.

       4.     Jurisdiction is proper under 28 U.S.C. § 1346(b)(1) as Defendant

United States of America, ex rel. the United States Department of the Interior is

responsible for the negligent acts complained of.
       Case 5:19-cv-00087-SLP Document 1 Filed 01/31/19 Page 2 of 3



       5.      Venue is proper under 28 U.S.C. § 1402(b) as all or a substantial part

of the negligent acts and/or omissions occurred in Comanche County, Oklahoma

within the jurisdiction of the United States District Court for the Western District of

Oklahoma.

       B.     CLAIMS

       6.     On June 30, 2016, Comanche Nation police officer Robert Tracy was

southbound on NW Madische Road near Medicine Park, Oklahoma, driving a

Comanche Nation police SUV (a Chevrolet Tahoe) in the course and scope of his

employment with the Comanche Nation Police Department. The Plaintiff was a

passenger in a vehicle being driven by his daughter, Jessie Green . Plaintiff’s vehicle
                                                                      1




was stopped at a stop sign at the intersection of Madische Road and Highway 49.

Plaintiff’s vehicle was a Smart Car “fortwo.” Without warning the Defendant collided

into the back of the Plaintiff. As a direct and proximate result of the Defendant’s

conduct, Plaintiff needlessly suffered injuries and damages.

       7.     The Defendant was negligent and its negligence directly and proximately

caused the Plaintiff’s injuries and damages. Defendant’s negligent acts and omissions

include but are not limited to the following:

              a.      Not devoting full time and attention to driving;

              b.      Failing to properly use steering and braking;

              c.      Failing to keep a proper lookout;

              d.      Distracted or inattentive driving;

              e.      Failing to stop within the assured clear distance ahead; and,



1Jessie A. Green v. USA, Case No. CIV-18-0678-HE, is currently pending before Judge
Heaton.
                                          2
           Case 5:19-cv-00087-SLP Document 1 Filed 01/31/19 Page 3 of 3



                f.     Failing to obey the Oklahoma traffic safety rules and regulations.

       8.       The Defendant’s negligence has caused the Plaintiff to suffer injuries and

damages including but not limited to: physical and mental pain and suffering (past,

present and future); permanent impairment; and medical expenses (past, present and

future).

       WHEREFORE, premises considered, Plaintiff requests judgment be entered

in the amount of the administrative claim along with costs and any additional relief

the Court deems just.



                                            Respectfully submitted,

                                            RAM LAW


                                            s/Peter J. Ram
                                            Peter J. Ram, OBA #16180
                                            1001 NW 63rd St., Suite 280
                                            Oklahoma City, OK 73116
                                            Email: pjr@pjramlaw.com
                                            Phone: (405) 848-6411
                                            Fax: (405) 840-7703

                                            Attorney for Plaintiff



       ATTORNEY’S LIEN CLAIMED




                                             3
